                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                     3:18CV513

ALLEN D. PEASE,               )
                              )
      Plaintiff,              )
                              )
vs.                           )                      ORDER
                              )
CONNECTYOURCARE, LLC,         )
                              )
      Defendant.              )
______________________________)


       This matter is before the Court upon Defendant’s Motion to Dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. The motion has been fully briefed and is ripe

for disposition.

FACTUAL BACKGROUND

       Plaintiff is a former employee of the Defendant who claims he was unlawfully

terminated. Plaintiff’s Complaint alleges as follows: Plaintiff commenced his employment

career with Defendant in April 2006 and was continuously employed with Defendant until

November 10, 2016. (Doc. No. 1, ¶ 10). Defendant is in the business of managing consumer

directed healthcare accounts, such as health savings accounts, flexible spending accounts, health

reimbursement arrangements, retirement health benefit account administration, COBRA, and

commuter programs. Id. at ¶ 3. “While employed with Defendant, Plaintiff was promoted in

recognition of his employment contributions during difficult transition periods.” Id. at ¶ 10. “At

the time of Plaintiff’s termination, he had achieved the position of Chief Business Development

Officer.” Id. Around the fall of 2016, Plaintiff became the “target of and was subjected to sexual

advances and sexual harassment by a co-employee.” Id. at ¶ 12. During this time, Plaintiff

                                                 1
“rejected the sexual advances of Defendant’s employee” and “reported the improper conduct of

the co-employee.” Id. at ¶¶ 12, 14. However, Defendant condoned and permitted the coworker’s

conduct; therefore the sexual harassment did not stop. Id. at ¶ 14. In fact, in retaliation to

Plaintiff’s complaints of improper sexual activities on the part of his coworker, “Defendant

responded by committing acts of humiliation as well as permitting the coworker to disseminate

vicious and unfounded rumors that the Plaintiff was having an affair with Defendant employee.”

Id. at ¶¶ 14-17. Defendant allowed the coworker to continually harass and make sexual advances

to Plaintiff, and engaged in activities to pressure Plaintiff to resign. Id. at ¶ 18. “The conduct of

the Defendant caused Plaintiff severe and emotional distress, anxiety, panic and fear, and was so

severe that it seriously affected his psychological wellbeing and he suffered both psychological

and physical injury as a direct and proximate result of Defendant’s retaliation.” Id. at ¶ 13.

Ultimately, “on November 10, 2016, Plaintiff was terminated by the Defendant's Chief Executive

Officer in response to the Plaintiff’s complaints of sexual advances, harassment, and hostile

work environment.” Id. at ¶ 19.

       Shortly prior to the Plaintiff being terminated, he requested to take medical leave due to

his “permanent disabilities, one being his post-traumatic stress disorder, which was diagnosed

shortly after Plaintiff’s service in the military.” Id. at ¶ 21. “Plaintiff had been in the Marine

Corps and served at the Beirut International Airport in 1983.” Id. “On October 23, 1983,

terrorists detonated a truck bomb in the marine barracks at the airport, killing 241 American

Servicemen and injuring 100.” Id. “Defendant was fully aware of Plaintiff’s disabilities.” Id.

       During the same time that Plaintiff was subjected to sexual advances and sexual

harassment, “Plaintiff sought treatment for post-traumatic stress disorder related issues such as

depression and other mental impairments and, in the latter part of August 2016, Plaintiff



                                                   2
requested leave to seek treatment.” Id. at ¶ 22. “Defendant approved the request and as a result,

on September 16, 2016, Plaintiff was admitted into Serenity Acres Treatment Center in

Crownsville, Maryland.” Id.

        “Plaintiff was discharged from Serenity Acres on October 17, 2016, whereupon he

immediately notified Defendant that he was successfully discharged with a clean bill of health.”

Id. at ¶ 23. “Upon his return to work, Defendant immediately treated Plaintiff differently than he

had been treated previously and he was not permitted to engage in his ordinary work activities as

he had done previously.” Id. “In fact, Plaintiff was being excluded from meetings and

correspondence relating to his job duties thereby altering his employment position.” Id. In

response to his family medical leave request and corresponding medical treatment, Plaintiff was

terminated just three weeks after his return to work. Id. at ¶ 24.

        During his employment with Defendant, Plaintiff was able to perform the essential

functions of his position, was promoted to Chief Business Development Officer, and was a

qualified individual with a disability. Id. at ¶¶ 10, 27. “Defendant failed and refused to

accommodate Plaintiff’s permanent disability and refused to engage in any interactive process to

accommodate Plaintiff’s disability even though the Plaintiff continuously communicated with the

Defendant with respect to his need for accommodation.” Id. at ¶ 28. Defendant “discriminated

and retaliated against Plaintiff when Defendant failed to provide reasonable accommodations for

Plaintiff’s known disabilities.” Id. at ¶ 29.

        “At the time of Plaintiff’s employment termination, Plaintiff was entitled to payment of

earned and accrued vacation time of 210 hours as well as reimbursable travel expenses.” Id. at ¶

33. “Plaintiff requested that he be paid for his earned and accrued vacation and the travel

expenses but Defendant failed and refused to make payment to Plaintiff.” Id. at ¶ 34.



                                                  3
       After his termination, Plaintiff filed a Charge of Discrimination with the EEOC, received

a Right to Sue letter, and timely filed this action. Id. at ¶ 9. The Complaint alleges claims

pursuant to Title VII, the American with Disabilities Act (“ADA”), Family Medical Leave Act

(“FMLA”) and nonpayment of accrued vacation and reimbursable travel expenses. Defendant

has moved to dismiss Plaintiff’s Complaint, arguing that it relies on conclusory allegations that

fail to plausibly give rise to an entitlement to relief under Title VII, the ADA, FMLA, or failure

to pay wages.

DISCUSSION

       Under Federal Rules of Civil Procedure Rule 8(a)(2), a pleading must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” “A complaint need

only give the defendant fair notice of what the claim is and the grounds upon which it rests.”

Coleman v. Md. Ct. of Apps., 626 F.3d 187, 190 (4th Cir. 2010). A “complaint will not be

dismissed as long as he provides sufficient detail about his claim to show that he has a more-

than-conceivable chance of success on the merits.” Owen v. Balt. City State’s Attorneys Office,

767 F.3d 379, 396 (4th Cir. 2014). The recitation of facts need not be particularly detailed, and

the chance of success need not be particularly high.” Id. at 403. (citing Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

       “In reviewing a Rule 12(b)(6) motion, the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff.” Mylan

Labs., Inc. v. Matkari, 7 F.2d 1130, 1134 (4th Cir. 1993). However, to survive a motion to

dismiss, the complaint must "state[ ] a plausible claim for relief" that "permit[s] the court to infer

more than the mere possibility of misconduct" based upon "its judicial experience and common

sense." Iqbal, 556 U.S. at 679. In this regard, while a plaintiff is not required to plead facts that



                                                   4
constitute a prima facie case in order to survive a motion to dismiss, factual allegations must be

enough to raise a right to relief above the speculative level. Coleman, 626 F.3d at 190. (citing

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510-15 (2002); Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007).

       After a careful review of the Complaint, the Court concludes that it meets these minimal

standards. While the Complaint may be lacking in great detail, it does give Defendant fair notice

of the claims and the grounds upon which they rest. The allegations are sufficient to establish a

more-than-conceivable chance of success on the merits of Plaintiff’s claims.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss is DENIED.




                                           Signed: March 5, 2019




                                                 5
